DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered. 
Response to Arguments
Applicant’s arguments with respect to the new and amended claims filed 1/12/20221 have been considered but are moot because the new ground of rejection relies on elements not argued; in particular, the arguments were directed towards the burner of Cooperrider (US 4,424,793) which is no longer cited.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US 2002/0069868) and Klouda et al. (US 5,931,657).
Regarding claim 1, Hughes discloses a heating apparatus comprising: a tank (18, Figure 4), the tank having a tank inlet (126, Figure 5), a tank outlet (130), a heat exchanger inlet (34) and heat exchanger outlet (38); a heat exchanger  (30, Figure 10) located in the tank, the heat exchanger comprising a hollow body having a mouth coupled to the heat exchanger inlet and a flue outlet coupled to the heat exchanger outlet, wherein the heat exchanger inlet and heat exchanger outlet are located in a common face of the tank (Figure 9); and a burner device (114), but does not disclose the elements of the burner.
However, Klouda discloses a gas burner (Abstract) wherein the burner device has: an air intake (1, Figure 1a); a burner head (directly above 30b in Figure 1a) including an ignition device (19, i.e. electrode); a gas injector (17); and a burner body  (perimeter of 100, Figure 1.b) providing a fluid flow channel (7, i.e. premix tube)  between said air intake and said burner head, wherein said gas injector is configured to inject combustible gas into said fluid flow channel such that said burner body supplies a mixture of combustible gas and air to the burner head in use (C3,L26-34), and wherein said burner body is located outside of said tank and said burner head, including said ignition device, is located in the mouth inside the hollow body (As a clarification, the modification would be inserting the collar surrounding (3) into the hollow area), and wherein said burner head has a burner head inlet for receiving said mixture of combustible gas and air from said burner body, and a burner head outlet for said mixture of combustible gas and air, wherein said burner head inlet is located at a first end of said burner head, and said burner head outlet is located at a second end of said burner head (see Fig. 1b, (30) is proximate to the burner head inlet and the combustion chamber is proximate the burner head outlet) , said second end being opposite said first end, and wherein said ignition device (19)  is located downstream of said burner head outlet in order to ignite the mixture of combustible gas and air that emanates from said burner head outlet during use.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing dated of this application to replace the generic burner of Hughes with that of Klouda to produce a more compact design (C1, L9-14)
Regarding claim 2, Hughes discloses a heating apparatus comprising: a tank, the tank (18) having a tank inlet (126), a tank outlet (130), a heat exchanger inlet (34, Figure 4) and heat exchanger outlet (38); a heat exchanger (30,Figure 10) located in the tank, the heat exchanger comprising a hollow body having a mouth (34) coupled to the heat exchanger inlet and a flue outlet  (38,123,Figure 4) coupled to the heat exchanger outlet; and a burner device (114),but the elements of the burner.
However, Klouda discloses a gas burner (Abstract) with a burner device (100, Figure 1a); the burner device having an air intake (1), a burner head (directly above 30b in Figure 1a)  including an ignition device (19), a burner head inlet (near 30, Figure 1b), a burner head outlet (@ arrows in Figure 1b), and a mixing chamber (between 30a and 30b) between said burner head inlet and said burner head outlet, a gas injector (17), and a burner body (perimeter of 100, Figure 1a)  providing a fluid flow channel (7) between said air intake and said burner head, wherein said gas injector is configured to inject combustible gas into said fluid flow channel such that said burner body supplies a mixture of combustible gas and air to the burner head in use, and wherein said burner body is located outside of said tank and said burner head including said ignition device is located in the mouth inside the hollow body (As a clarification, the modification would be inserting the collar surrounding (3) into the hollow area),  and wherein said burner head inlet (near 30, Figure 1a)  is located at a first end of said burner head, and said burner head outlet is located at a second end of said burner head, said second end being opposite said first end, and wherein said burner body is coupled to said burner head to supply said mixture of air and combustible gas from said fluid flow channel (7) to said mixing chamber via said burner head inlet, and wherein said mixing chamber(between 30a and 30b,  at least the trailing edge would be) is located in the mouth inside the hollow body.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing dated of this application to replace the generic burner of Hughes with that of Klouda to produce a more compact design.
Regarding claim 3, Hughes (H), as modified, discloses the heating apparatus of Claim 1, wherein said hollow body is configured to define at least one substantially U-shaped internal fluid path (H-30, Figure 10, [0035]) between the mouth and the flue outlet.  
Regarding claim 4, Hughes (H), as modified, discloses the heating apparatus of Claim 1, wherein at least one structure (H-124, Figure 8) is provided in said hollow body to define a fluid path that runs from said mouth (H-34) in a direction away from said mouth, around a free end of said at least one structure, and back to the flue outlet (H-38).  
Regarding claim 5, Hughes (H), as modified, discloses the heating apparatus of Claim 1, wherein said ignition device (108, Figure 1) is located outside of said burner head (94) adjacent said second end.  
Regarding claim 7, Hughes (H), as modified, discloses the heating apparatus of Claim 2, wherein said hollow body is configured to define at least one substantially U-shaped internal fluid path (H-30, Figure 10, [0035]) between the mouth and the flue outlet.  
 Regarding claim 8, Hughes (H), as modified, discloses the heating apparatus of Claim 2, wherein at least one structure (H-124, Figure 8) is provided in said hollow body to define a fluid path that runs from said mouth (H-34) in a direction away from said mouth, around a free end of said at least one structure, and back to the flue outlet (H-38).  
Regarding claim 9, Hughes (H), as modified, discloses the heating apparatus of Claim 2, wherein said ignition device (19, Figure 1a) is located outside of said burner head adjacent said second end.  
Regarding claim 11, Hughes (H), as modified, discloses the heating apparatus of Claim 2, wherein said burner head inlet comprises a plurality of spaced apart apertures (H-106, Figures 1&7-8) formed in a wall between the fluid flow channel and the mixing chamber.  
Regarding claim 12, Hughes (H), as modified, discloses the heating apparatus of Claim 2, wherein the heat exchanger inlet and heat exchanger outlet are located in a common face of the tank (H-34, 38, Figure 8).  
Regarding claim 13, Hughes (H), as modified, discloses the heating apparatus of Claim 1, wherein the burner head (directly above 30b in Figure 1a) is oriented such that said first axial direction is substantially perpendicular to a plane in which said fluid flow channel (7) is defined and in which said mixture of combustible gas and air flows to the burner head from the burner body in use.  
Regarding claim 14, Hughes (H), as modified, discloses the heating apparatus of Claim 2, wherein the burner head (directly above 30b in Figure 1a) is oriented such that said first axial direction is substantially perpendicular to a plane in which said fluid flow channel (7) is defined and in which said mixture of combustible gas and air flows to the burner head from the burner body in use.  
Regarding claim 15, Hughes discloses a heating apparatus comprising: a tank (18, Figure 4), the tank having a tank inlet (126, Figure 5), a tank outlet (130), a heat exchanger inlet (34) and heat exchanger outlet (38); a heat exchanger  (30, Figure 10) located in the tank, the heat exchanger comprising a hollow body having a mouth coupled to the heat exchanger inlet and a flue outlet coupled to the heat exchanger outlet, wherein the heat exchanger inlet and heat exchanger outlet are located in a common face of the tank (Figure 9); and a burner device (114), but does not disclose the elements of the burner.
However, Klouda discloses a gas burner (Abstract) with a burner device (100, Figure 1a); the burner device having an air intake (1), a burner head (directly above 30b in Figure 1a) including an ignition device (19); a gas injector (17); and a burner body (perimeter of 100)  providing a fluid flow channel (7) between said air intake (1) and said burner head, wherein said gas injector (17) is configured to inject combustible gas into said fluid flow channel such that said burner body supplies a mixture of combustible gas and air to the burner head in use (Figure 1b, arrows), and wherein said burner body is located outside of said tank and said burner head, including said ignition device, is located in the mouth inside the hollow body (As a clarification the mounting would be similar to the burner of Hughes) , and wherein said burner head has a burner head inlet  (near 30 in Figure 1b) for receiving said mixture of combustible gas and air from said burner body, and a burner head outlet (near gas exiting 30 in Figure 1b) for said mixture of combustible gas and air, wherein said burner head inlet is located at a first end of said burner head, and said burner head outlet is located at a second end of said burner head, said second end being opposite said first end, said first end and said second end being spaced apart in a first axial direction (Figure 1b), and wherein the burner head is oriented such that said first axial direction is substantially perpendicular to a plane in which said fluid flow channel (7) is defined and in which said mixture of combustible gas and air flows to the burner head from the burner body in use.   
It would have been obvious to one of ordinary skill in the art prior to the effective filing dated of this application to replace the generic burner of Hughes with that of Klouda to produce a more compact design.
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US 2002/0069868), Klouda et al. (US 5,931,657), and Shellenberger et al. (US 9,772,119)
Regarding claims 6 and 10, Hughes (H), as modified, discloses the heating apparatus of Claim 1 and 10, respectively, wherein a mesh structure comprising one or more layers of mesh material is provided between said burner head inlet and said burner head outlet.  
 However, Shellenberger discloses a burner assembly (Abstract) wherein a mesh structure (154, C6, L60-67, Figure 7) comprising one or more layers of mesh material is provided between said burner head inlet and said burner head outlet.  It would have been obvious to one of ordinary skill in the art prior to the effective filing dated of this application to include the disclosed fire arresting mesh to the burner of Cooperrider for the purpose evening the flame front allowing for better heat distribution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ***

/STEVEN B MCALLISTER/           Supervisory Patent Examiner, Art Unit 3762